DETAILED ACTION

This Office Action is in response to the Amendment filed 1/14/2021.  Claims 20-21 have been previously canceled.  Claims 1-19 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the prior art of record does not disclose, teach, or suggest using a time multiplexing scheduling of a single radio receiver realized in hardware to receive data packet transmissions having different types of synchronization detection, the Examiner respectfully disagrees.  Specifically, Applicant argues that Banerjea et al. discloses employing a separate receiver for each transmission protocol to be decoded.  Although Banerjea et al. does disclose such an embodiment as argued, Banerjea et al. also discloses another embodiment as an alternated to that embodiment wherein one or more of the antenna, RF front end and single radio receiver realized in hardware to receive data packet transmissions having different types of synchronization detection.  First, it is noted that the sharing of the one or more of the antenna, RF front end and baseband processor taught by Banerjea et al. does equate to a multiplexing (i.e. sharing) of a single radio receiver as claimed.  Further, in the previous rejections, Banerjea et al. was merely used to disclose a specific hardware structure wherein an RF front end is shared between different protocols.  The limitations regarding time multiplexing a single radio receiver are already taught by the primary reference Konopacki.  Specifically, Konopacki teaches using a single input/output (I/O) 330 communicating according various protocols, i.e. a first protocol P1 and a second protocol P2 (See paragraph 42 of Konopacki).  Konopacki also teaches a coordinator device having a module 322 controlling receiving hardware, i.e. I/O 330, and using time multiplexing scheduling of the I/O 330 to switch between reception of 802.15.4 signals and BLE signals having periods for receiving signals of each protocol, i.e. listen periods, as illustrated by the timing diagram of Figure 5B, wherein synchronization according to the 802.15.4 and BLE protocols is known to be executed differently (See page 4 paragraph 38, page 4 paragraphs 40-41, pages 5-6 paragraphs 48-49, page 6 paragraph 53, page 6 paragraph 55, and Figures 3, 5A, and 5B).  Thus, the claimed time multiplexing is .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Konopacki, Jr. et al. (U.S. Publication US 2016/0165597 A1; hereafter referred to as Konopacki) in view of Banerjea et al. (U.S. Publication US 2015/02455351 A1) and Jamieson et al. (U.S. Patent US 8,386,892 B1).
With respect to claim 1, Konopacki discloses a method for receiving data packet transmissions, wherein synchronization with a transmitter is accomplished based on detection of a preamble transmitted by the transmitter (See the abstract, pages 5-6 paragraphs 48-49 and Figure 5A of Konopacki for reference to a method of simultaneous operation of first and second protocols including the 802.15.4 protocol using beacon signals, which are a type of preamble, for synchronization).  Konopacki also discloses using a time multiplexing scheduling of a single radio receiver, the time multiplexing scheduling having a main time slot comprising a first listen period having a first type of synchronization detection and a second listen period having a second type of synchronization detection different from the first type of synchronization detection with the second type of synchronization detection following the first listen period (See page 4 paragraph 38, page 4 paragraphs 40-41, pages 5-6 paragraphs 48-49, page 6 paragraph 53, page 6 paragraph 55, and Figures 3, 5A, and 5B of Konopacki for reference to a coordinator device having a module 322 controlling a receiver, i.e. I/O 330, and using time multiplexing scheduling of the I/O 330 to switch between reception of 802.15.4 signals and BLE signals having periods for receiving signals of each protocol, i.e. listen periods, as illustrated by the timing diagram of Figure 5B, wherein synchronization according to the 802.15.4 and BLE protocols is known to be executed differently).  Although Konopacki does disclose time multiplexing scheduling of a single input/output unit 330 for communications using multiple different protocols, i.e. 802.15.4 and BLE (See page 4 paragraph 42 of Konopacki), Konopacki does not disclose the specific internal structure of I/O 330 including a single radio (See page 3 paragraph 47, page 5 paragraph 82, and Figure 2 of Banerjea et al.).  Sharing hardware components for use by multiple protocols has the advantage of reducing the complexity of the wireless communication device by reducing the number of hardware components needed to implement multiple wireless protocols.  Thus, it is believed that it would have been obvious for one of ordinary skill in the art at the time of effective filing, based on these teaching of Banerjea et al., that the I/O 330 of Konopacki could be implemented using a single shared radio receiver realized in hardware with the motivation being to reduce the complexity of the wireless communication device by reducing the number of hardware components needed to implement multiple wireless protocols.  Further, although Konopacki does disclose performing synchronization using detected IEEE 802.15.4 signals according to a time multiplexing schedule, Konopacki does not specifically disclose detecting the preamble and collecting preamble symbols over a complete preamble period whenever the preamble extends from the first listen period into the second listen period.  However, Jamieson et al. discloses a system and method whereby synchronization of ZigBee (i.e. IEEE 802.15.4) communication may be performed even when part of or the entire preamble is not received during a listen period, whereby a complete preamble period is detected from preamble information repeated in a postamble (See column 4 line 64 to column 5 line 4, column 5 lines 54-62, column 7 line 59 to column 8 line 27 and Figures 1 and 6 of Jamieson et al. for reference to still detecting synchronization of packet without fully receiving a preamble due to collision by fulling detecting repeated preamble information within a detected postamble added to the packet).  The partial packet detection method of Jamieson et al. has the advantage of allowing for synchronization and detection of packet data by receiving complete preamble information via an added postamble even when part of a preamble is masked by collision.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Jamieson et al., to combine using the partial packet detection method taught by Jamieson et al., within the system and method of Konopacki, with the motivation being to allow for synchronization by receiving complete preamble information via an added postamble, such that preamble information that is masked by collision (i.e. masked by switching between listening periods as taught by Konopacki) may still be received used to perform synchronization.
With respect to claim 2, Konopacki discloses wherein the first type of synchronization detection is associated with a spread spectrum based transmission (See pages 5-6 paragraphs 48-49 and Figure 5A of Konopacki for reference to synchronizing signals according to the 802.15.4 protocol, which is known to use spread spectrum based transmission).
	With respect to claim 3, Konopacki discloses wherein the second type of synchronization detection is associated with a non-spread spectrum based transmission (See page 6 paragraph 53 and Figure 5B of Konopacki for reference to receiving signals and synchronizing with a transmitting device according to the Bluetooth Low Energy, BLE, protocol, which is known in the art to not use non-spread spectrum based transmission).
	With respect to claim 5, Konopacki discloses wherein the first type of synchronization detection is based on detecting a data symbol in a preamble of a data packet, and the duration of the main time slot is sufficient for detection of the data symbol (See pages 5-6 paragraphs 48-49, page 6 paragraph 53, and Figures 5A and 5B of Konopacki for reference to synchronizing signals according to the 802.15.4 protocol using received beacon signals, wherein the duration of the slot is sufficient for detection of the beacon signals).
	With respect to claim 6, Konopacki discloses wherein the main time slot comprises a switching time period between the first listen period and the second listen period (See page 7 paragraph 60 and Figure 5C of Konopacki for reference to a leading buffer and a trailing buffer, which are switching time periods, between the times for communication according to 802.15.2 and BLE).
	With respect to claim 7, Konopacki discloses wherein the first listen period is equal to second listen period (See pages 6-7 paragraphs 56-59 of Konopacki for reference to determining the ratio of the length of the frame period of the first protocol to the length of the frame period of the second protocol according to the requirements of the transmissions of each protocol, wherein they may be chosen to be equal according to design choice).  
	With respect to claim 8, Konopacki discloses wherein the first listen period and the second listen period are sub-divided in interleaved first listen sub-periods and second listen sub-periods (See page 8 paragraph 68, and Figure 6B of Konopacki for reference to a frame including multiple interleaved sub-periods for reception of both 802.15.4 and BLE signals, i.e. periods 690 and 695 interleaved as illustrated in Figure 6B).
	With respect to claim 9, Konopacki discloses wherein the main time slot comprises n first listen sub-periods and n second listen sub-periods, n being an integer larger than 1 (See page 8 paragraphs 66-68, and Figure 6B of Konopacki for reference to a frame including multiple interleaved sub-periods for reception of both 802.15.4 and BLE signals, with an embodiments including n=2 and n=3 sub-periods of each type).
	With respect to claim 10, Konopacki discloses wherein two of the first or second listen sub-periods are concatenated (See page 8 paragraph 68, and Figure 6B of Konopacki for reference to sub-periods of 802.15.4 and BLE being concatenated within a frame).
	With respect to claim 11, Konopacki discloses wherein the first listen period is longer than the second listen period (See pages 6-7 paragraphs 56-59 of Konopacki for reference to determining the ratio of the length of the frame period of the first protocol to the length of the frame period of the second protocol according to the requirements of the transmissions of each protocol, wherein the first length may be longer than the second length according to design choice).
	With respect to claim 13, Konopacki discloses storing data received during the second listen period, and processing the stored data during a subsequent first listen period, and vice-versa (See page 7 paragraphs 60-61 and page 9 paragraphs 75-77 of Konopacki for reference to switching processing such that a processor may process data received via 802.15.4 and BLE periods during each subsequent period).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konopacki in view of Banerjea et al. and Jamieson et al., and in further view of Werb (U.S. Publication US 2015/0351084 A1).
With respect to claim 4, although Konopacki does disclose performing synchronization according to received 802.15.4 beacon signals, which comprise a preamble, Konopacki does not specifically an address part of a received data packet.  Werb, in the field of communications, discloses 802.15.4 beacon signals used for synchronization also including address information (See page 14 paragraph 201 and page 17 paragraph 236 of Werb).  Including address information in a beacon has the advantage of allowing a receiver to determine the source of the beacon.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Werb, to combine including address information in a beacon, as suggested by Werb, with the system and method of Konopacki, with the motivation being to allow a receiver to determine the source of the beacon.
With respect to claim 12, although Konopacki does disclose synchronization according to the 802.15.4 protocol, Konopacki does not specifically disclose the first type of synchronization detection comprises one of a plurality of first type synchronization detection classes. Werb, in the field of communications, discloses the use of multiple different types of synchronization detection classes for synchronizing signals received in the 802.15.4 protocol (See page 14 paragraph 201 and page 16 paragraphs 217-219 of Werb for reference to different time-synchronous and asynchronous classes of synchronization detection).  Using different detection classes for synchronizing signals has the advantage of allowing the selected detection class to be tailored to the specifics of the data communication.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Werb, to combine using different detection classes for synchronizing signals, as suggested by Werb, with the system and method of Konopacki, with the motivation being to allow he selected detection class to be tailored to the specifics of the data communication.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konopacki in view of Banerjea et al. and Jamieson et al., and in further view of Lakkis (U.S. Publication US 2010/0310009 A1).
With respect to claim 14, although Konopacki does disclose preforming synchronization on received 802.15.4 signals, Konopacki does not specifically disclose wherein the first type of synchronization detection comprises a cross correlation detection scheme.
With respect to claim 15, although Konopacki does disclose preforming synchronization on received 802.15.4 signals, Konopacki does not specifically disclose wherein the cross correlation detection scheme comprises cyclically shifting coefficients or received data to perform correlations at each time offset.
With respect to claim 16, although Konopacki does disclose preforming synchronization on received 802.15.4 signals, Konopacki does not specifically disclose 
With respect to claim 17, although Konopacki does disclose preforming synchronization on received 802.15.4 signals, Konopacki does not specifically disclose wherein a subdivision using multiple cross correlators wherein a phase of each sub-correlation is corrected by a phase rotation, and then combined.
With respect to claim 18, although Konopacki does disclose preforming synchronization on received 802.15.4 signals, Konopacki does not specifically disclose wherein the first and/or second type of synchronization detection comprises an energy based detection scheme.
With respect to claim 19, although Konopacki does disclose preforming synchronization on received 802.15.4 signals, Konopacki does not specifically disclose wherein the first and/or second type of synchronization detection further comprises a subsequent correlation based detection.
With respect to claims 14-19, Lakkis, in the field of communications, discloses, in 802.15.4 protocol communications (See page 1 paragraph 3 of Lakkis, i.e. Zigbee) multiple different synchronization techniques including a cross correlation detection scheme (See page 1 paragraph 5 and page 5 paragraph 89 of Lakkis), using cyclically shifting coefficients or received data to perform correlations at each time offset (See page 14 paragraph 166 of Lakkis), a subdivision using multiple cross correlators wherein a magnitude of each sub-correlation is combined (See page 1 paragraph 14, page 4 paragraph 86, and page 17 paragraph 202 of Lakkis, i.e. amplitude is equivalent to magnitude), a subdivision using multiple cross correlators wherein a (See page 1 paragraph 14, page 4 paragraph 86, and page 17 paragraph 202 of Lakkis, i.e. phase), wherein the first and/or second type of synchronization detection comprises an energy based detection scheme (See page 1 paragraph 14, page 4 paragraph 86, and page 17 paragraph 202 of Lakkis, i.e. amplitude detection is equivalent to energy based detection), and wherein the first and/or second type of synchronization detection further comprises a subsequent correlation based detection (See page 1 paragraph 5 and page 5 paragraph 89 of Lakkis, i.e. multiple subsequent correlations).  It has been held that the replacing of one prior art known technique with another known prior art technique performing the same functions is merely and obvious variation of the prior art.  In this case, replacing the 802.15.4 signal synchronization techniques of Konopacki with any of the known prior art 802.15.4 signal synchronization techniques taught by Lakkis, is an obvious variation of the prior art.  The selection of a specific prior art synchronization technique as taught by Lakkis in an obvious design choice based on the type of data transmission and the communication environment of the network.  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Lakkis, to combine using any of the synchronization techniques taught by Lakkis, with the system and method of Konopacki, with the motivation being to allow he selected synchronization techniques to be designed in accordance with the type of data transmission and the communication environment of the network.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON E MATTIS/Primary Examiner, Art Unit 2461